                                                                USDCSDNY
                                                                DOCUMENT
  UNITED STATES DISTRICT COURT
                                                                ELECTRONICALLY FILED
  SOUTHERN DISTRICT OF NEW YORK
                                                                DOC#:
   MICHAEL L. FERGUSON, et al.,                                 DATEF-IL-E-D: -
                                                                              [/..--
                                                                                 3/~/2.JJ.
                                                                                     _ '_120
                                                                                           _
                                                                               r 1
               Plaintiffs,
                                                          l 7-CV-06685 (ALC) (BCM)
  -against-
                                                          STIPULATED PROTECTIVE
   RUANE CUNNIFF & GOLDFARB INC., et al. ,                ORDER

               Defendants.


BARBARA MOSES, United States Magistrate Judge.

       The Court having found that good cause exists for issuance of an appropriately tailored

confidentiality order governing the pre-trial phase of this action, and the parties having stipulated

to the following provisions, it is hereby ORDERED that any person subject to this Order -

including without limitation the parties to this action, their attorneys, representatives, agents,

experts and consultants, acting as such, all third parties providing discovery in this action, and all

other interested persons with actual or constructive notice of this Order shall adhere to the

following terms, upon pain of contempt:

Discovery Materials May Be Designated as Confidential

        1.     Any person subject to this Order who receives from any other person any

               "Discovery Material" (i.e., information of any kind provided in the course of

               discovery in this action) that is designated as "Confidential" pursuant to the terms

               of this Order shall not disclose such Confidential Discovery Material to anyone else

               except as expressly permitted hereunder.

       2.      The person producing Discovery Material may designate as "Confidential" any

               portion thereof that contains non-public business, commercial, financial, or

               personal information, the public disclosure of which is either restricted by law or
     would likely, in the good faith opinion of the producing person, seriously harm the

     producing person' s business, commercial, financial, or personal interests or cause the

     producing person to violate hi s, her, or its privacy or confidentiality obligations to others.

     Where the confidential portion is reasonably separable from the non- confidential portion,

     via redaction or otherwise, only the confidential portion shall be so designated.

3.   With respect to the confidential portion of any Discovery Material other than

     deposition transcripts and exhibits, the producing person or that person ' s counsel

     may designate such portion as "Confidential" by stamping or otherwise clearly

     marking as "Confidential" the document or protected portion in a manner that will

     not interfere with legibility or audibility. Deposition testimony may be designated

     as "Confidential" either on the record during the deposition or in writing within five

     (5) business days of receipt of the transcript. If so designated, the final transcript of

     the designated testimony shall be bound in a separate volume and marked

     "Confidential Information Governed by Protective Order" by the reporter.

4.   If at any time prior to the trial of this action, a producing person realizes that some

     portion of Discovery Material that that person previously produced without

     limitation should be designated as "Confidential," the producing person may so

     designate that portion by promptly notifying all parties in writing. Such designated

     portion of the Discovery Material will thereafter be treated as Confidential under

     the terms of this Order. In addition, the producing person shall provide each other

     party with replacement versions of such Discovery Material that bears the

     "Confidential" designation within two (2) business days of providing such notice.




                                           2
Who May Receive Confidential Materials

      5.    No person subject to this Order, other than the producing person, shall disclose any

            Confidential Discovery Material to any other person whomsoever, except to:

            (a)    the parties to this action;

            (b)    counsel retained specifically for this action, including any paralegal, clerical

                   or other assistant employed by such counsel and assigned specifically to

                   work on this action;

            (c)    as to any document, its author, its addressee, and any other person shown

                   on the face of the document as having received a copy;

            (d)    any witness who counsel for a party in good faith believes may be called

                   to testify at trial or deposition in this action, provided such person has first

                   executed a Non-Disclosure Agreement in the form annexed hereto;

            (e)    any person retained by a party to serve as an expert witness or consultant or

                   otherwise provide specialized advice to counsel in connection with this

                   action, provided such person has first executed a Non-Disclosure Agreement

                   in the form annexed hereto;

            CO     stenographers and video technicians engaged to transcribe or record

                   depositions conducted in this action;

            (g)    independent photocopying, graphic production services, or other litigation

                   support services employed by the parties or their counsel to assist in this

                   action, including computer service personnel performing duties in relation to

                   a computerized litigation system;

            (h)    the Court and its staff; and



                                                  3
              (i)     any other person whom the producing person, or other person designating

                      the Discovery Material "Confidential," agrees in writing may have access to

                     such Confidential Discovery Material.

       6.     Prior to the disclosure of any Confidential Discovery Material to any person referred

              to in subparagraphs S(d) or 5(e) above, such person shall be provided by counsel with

              a copy of this Protective Order and shall sign a Non-Disclosure Agreement, in the

              form annexed hereto, stating that that person has read this Order and agrees to be

              bound by its terms . Counsel shall retain each signed Non- Disclosure Agreement,

              hold it in escrow, and produce it to opposing counsel either prior to such person being

              permitted to testify (at deposition or trial) or at the conclusion of the case, whichever

              comes first.

Filing Confidential Materials in this Action

       7.     Any person who either objects to any designation of confidentiality, or who, by

              contrast, requests still further limits on disclosure (such as "attorneys' eyes only,"

              reserved for extraordinary circumstances), may at any time prior to the trial of this

              action serve upon the designating person and all other parties a written notice stating

              with particularity the grounds of the objection or request. If agreement cannot be

              reached promptly, counsel for all affected persons shall request a joint telephone call

              with the Court to obtain a ruling.

       8.     Notwithstanding the designation of material as "Confidential" in discovery, there is

              no presumption that such Confidential Discovery Material will be filed with the Cour~

              under seal. The parties shall follow Pa:rts I.B~                     Moses's Individua~

              Practices with respect to pretrial requests for filing under seal.

       9.     All persons are hereby placed on notice that the Court is unlikely to seal or otherwise
                                                   4
              afford confidential treatment to any Discovery Material introduced in evidence at

              trial, even if such material has previously designated as Confidential or sealed during

              pretrial proceedings.

       10.    Each person who has access to Confidential Discovery Material shall take all due

              precautions to prevent the unauthorized or inadvertent disclosure of such material.

Inadvertent Disclosure of Privileged Materials

       11 .   If, in connection with this litigation, and despite having taken reasonable steps to

              prevent the disclosure of information that it claims is subject to a claim of attorney-

              client privilege or attorney work product, a producing person inadvertently discloses

              information subject to a claim of attorney-client privilege or attorney work product

              protection ("Inadvertently Disclosed Information"), such disclosure, in itself, shall

              not constitute or be deemed a waiver or forfeiture of any claim of privilege or work

              product protection with respect to the Inadvertently Disclosed Information and its

              subject matter.

       12.    If a disclosing person makes a claim of inadvertent disclosure, all receiving persons

              shall, within five (5) business days, return or destroy all copies of the Inadvertently

              Disclosed Information, and provide a certification of counsel that all such information

              has been returned or destroyed.

       13 .   Within five (5) business days of the notification that such Inadvertently Disclosed

              Information has been returned or destroyed, the disclosing person shall produce a

              privilege log with respect to the Inadvertently Disclosed Information

       14.    If a receiving person thereafter moves the Court for an order compelling production

              of the Inadvertently Disclosed Information, that motion shall be filed under seal, and

              shall not assert as a ground for entering such an order the mere fact of the inadvertent

                                                 5
                   production . The disclosing person retains the burden of establishing the privileged or

                   protected nature of any Inadvertently Disclosed Information. Nothing in this Order

                   shall limit the right of any party to request an in camera review of the Inadvertently

                   Disclosed Information.

 Termination of the Litigation

         15.       This Protective Order shall survive the termination of the litigation. Within 30 days

                   of the final disposition of this action, all Confidential Discovery Material and all

                   copies thereof, shall be promptly returned to the producing person, or, upon

                   permission of the producing person, destroyed.

         16.       During the pendency of this case only, this Court shall retain jurisdiction over all

                   persons subject to this Order to the extent necessary to enforce any obligations arising

                   hereunder or to impose sanctions for any contempt thereof.

 SO STIPULATED.

 For Plaintiffs:                                          For Defendants :

 Signed: s/ Laurie Rubinow                                Signed: s/ Robert J. Ward
 Name: Laurie Rubinow                                     Name: Robert J. Ward
 Dated: January 30, 2020                                  Dated: January 30, 2020

 James E. Miller
 Laurie Rubinow                                           Robert J. Ward
SHEPHERD, FINKELMAN,                                      Frank W. Olander
                                                          SCHULTE ROTH & ZABEL LLP
 MILLER & SHAH, LLP
                                                          919 Third Avenue
 65 Main Street
                                                          New York, NY 10022
 Chester, CT 06412
                                                          Telephone: (212) 756-2000
 Telephone: (860) 526-1100
                                                          Email: robert. ward@srz.com
 Email : jmiller@ sfmslaw.com
                                                          Email : frank.olander@srz.com
 Email: lrubinow@sfmslaw .com

 Attorneys for the Plaintiffs                             Attorneys for Ruane, Cunniff &
                                                          Goldfarb Inc.




                                                      6
                                          Signed: s/ Lewis R. Clayton
                                          Name: Lewis R. Clayton
                                          Dated: January 30, 2020

                                          Lewis R. Clayton
                                          Jeffrey J. Recher
                                          Joshua D. Kaye
                                          PAUL, WEISS, RIFKIND, WHARTON
                                          & GARRISON, LLP
                                          1285 A venue of the Americas
                                          New York, NY 10019
                                          Telephone: (212) 373-3215
                                          Email: lclayton@paulweiss.com
                                          Email: jrecher@paulweiss.com
                                          Email: jkaye@paulweiss.com

                                          Attorneys for the DST Parties




Dated: _   __._
            \\+=    ~ _ _ _ _ , 20W
                ~ '--'-

                                          United States Magistrate Judge




                                      7
         Case 1: 17-cv-06685-ALC-BCM Document 118 Filed 01/30/20 Page 8 of 8



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHAEL L. FERGUSON, et al.,

                 Plaintiffs,
                                                      17-CV-06685 (ALC) (BCM)
 -against-
                                                        NON-DISCLOSURE AGREEMENT
 RUANE CUNNIFF & GOLDFARB INC., et al.,

                Defendants.


       !, _____________ [print name], acknowledge that I have read and understand

the Protective Order in this action governing the non-disclosure of those portions of Discovery Material

that have been designated as Confidential. I agree that I will not disclose such Confidential Discovery

Material to anyone other than for purposes of this litigation and that at the conclusion of the litigation

I will return all discovery information to the party or attorney from whom I received it. By

acknowledging these obligations under the Protective Order, I understand that I am submitting myself

to the jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

Protective Order could subject me to punishment for contempt of Court.

Dated: _ _ _ _ _ _ _ _ _ __
                                                      [Signature]
